UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6561


ROBERT JUNIOR WARDRICK,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; JAMES H. GREEN, Cop or Prosecutor;
ALEXANDRA WILLIAM, Judge; ROBERT OVERFIELD, Detective;
CHRISTIAN M. KAHL; SUZANNE MENSH; THOMAS LOVE, ATF Agent;
ANDRE DAVIS; MARVIN J. GARBIS; THOMAS MICHAEL DIBIAGIO,
Prosecutor; DEBRA LYNN DWYER, Prosecutor; MARY SAMPSON; JOHN
KELLY; LIEUTENANT GEARHEART; SHAUN GARRITY; DENNIS W. SHEDD;
ROBERT B. KING; ALLYSON K. DUNCAN; HENRY WILLIAM; HARVEY
LAPIN; PATRICIA S. CONNOR; WARDEN OF BECKLEY,

                  Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:09-cv-00121-JFM)


Submitted:    June 4, 2009                  Decided:   June 29, 2009


Before TRAXLER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Junior Wardrick, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Junior Wardrick appeals from a district court

order dismissing without prejudice his civil rights complaint.

We have reviewed the memorandum and the record and affirm for

the reasons cited by the district court.                       See Wardrick v. United

States, No. 1:09-cv-00121-JFM (D. Md. Jan 26, 2009).

            To the extent Wardrick’s complaint was a successive 28

U.S.C.A. § 2255 (West Supp. 2009) motion, we construe Wardrick’s

notice of appeal and his informal brief filed in this court as

an application to file a second or successive § 2255 motion.

See United States v. Winestock, 340 F.3d 200, 208 (4th Cir.

2003). In order to obtain authorization to file a successive

§ 2255 motion, a prisoner must assert claims based on either:

(1) a new rule of constitutional law, previously unavailable,

made retroactive by the Supreme Court to cases on collateral

review;     or      (2)    newly       discovered       evidence,       not       previously

discoverable        by    due    diligence,        that   would    be    sufficient      to

establish      by    clear       and       convincing     evidence      that,      but   for

constitutional error, no reasonable factfinder would have found

the   movant      guilty        of    the    offense.     28    U.S.C.A.      §    2255(h).

Wardrick’s       claims     do       not    satisfy   either     of   these       criteria.

Therefore, we deny authorization to file a successive § 2255

motion.



                                               2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    3